Citation Nr: 1041600	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  05-17 734A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, including depression and personality disorder.

2.  Entitlement to an initial rating higher than 10 percent for a 
lower and middle back disorder, including degenerative joint 
disease of the lumbar spine.

3.  Entitlement to an initial rating higher than 10 percent for 
radiculopathy of the right lower extremity associated with this 
lower and middle back disorder.

4.  Entitlement to an effective date earlier than June 1, 2006, 
for the grant of service connection for the radiculopathy of the 
right lower extremity associated with this lower and middle back 
disorder.

REPRESENTATION

Appellant represented by:  The American Legion

ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran served on active duty in the military from May 2001 
to July 2004.

This appeal to the Board of Veterans' Appeals (Board) originated 
from a July 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, 
in relevant part, denied the Veteran's claims for service 
connection for depression and personality disorder, as well as 
for disabilities involving pain in his shoulder, knee, and mid 
and lower back.  Jurisdiction over these claims was subsequently 
transferred to the RO in Montgomery, Alabama.

This appeal to the Board also stems from more recent June 2005 
and April 2006 rating decisions of the RO in Montgomery.  The 
June 2005 rating decision granted the Veteran's claim for service 
connection for a low and middle back disorder and assigned an 
initial noncompensable (zero percent) rating, effective July 2, 
2004, the day after her military service ended.  The Veteran 
appealed for a higher initial rating.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  In the April 2006 decision, the RO 
increased the initial rating from zero to 10 percent.  She has 
since continued to appeal, requesting an even higher rating.  See 
AB v. Brown, 6 Vet. App. 35, 39 (1993) (a Veteran is presumed to 
be seeking the highest possible rating, unless she expressly 
indicates otherwise).

In June 2009, the Board denied the Veteran's claims for service 
connection for left knee and right shoulder disorders.  The Board 
also remanded the claim for service connection for a psychiatric 
disorder, including depression and personality disorder, as well 
as the increased-rating claim for her low and mid back disorder, 
including degenerative joint disease of the lumbar spine, to the 
RO via the Appeals Management Center (AMC) for further 
development and consideration.  


All requested development concerning these remaining claims since 
has been accomplished.  Based on the additional evidence 
obtained, the AMC issued supplemental statement of the case 
(SSOC) in June 2010 wherein it continued to deny these remaining 
claims.  So they are again before the Board for further appellate 
review. 

In a June 2010 decision, however, the Remand and Rating 
Development Team at the RO in Huntington, West Virginia, granted 
service connection and assigned an initial 10 percent rating for 
radiculopathy of the right lower extremity associated with the 
lower and middle back disorder, effective June 1, 2006.  Since 
this separate rating is part of her claim for increase for her 
back disability, the issue involving an initial rating higher 
than 10 percent for radiculopathy of the right lower extremity 
also will be adjudicated by the Board at this time.  

In July 2010, the Veteran filed a notice of disagreement (NOD) 
concerning the effective date of June 1, 2006, for the grant of 
service connection involving her radiculopathy of the right lower 
extremity.  But since the RO has not provided her a statement of 
the case (SOC) concerning this issue, the Board must remand, 
rather than merely refer, the earlier-effective-date claim to the 
RO via the AMC in Washington, DC.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).


FINDINGS OF FACT

1.  The Veteran does not suffer from a psychiatric disorder.

2.  The Veteran's lower and middle back disorder, including 
degenerative joint disease of the lumbar spine, is manifested by 
spasms and X-ray evidence of scoliosis, flexion greater than 30 
degrees and motion in every direction, and no significant 
limitation of motion after three repetitive movements, and she 
has never required bed rest prescribed by a physician. 

3.  In addition, her degenerative joint disease of the 
lumbosacral spine causes mild incomplete paralysis of the right 
sciatic nerve, but no neurological abnormalities in her left 
lower extremity.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A § 1110, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).

2.  Resolving all reasonable doubt in her favor, the criteria are 
met for an initial 20 percent rating for the Veteran's lower and 
middle back disorder, including degenerative joint disease of the 
lumbar spine.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, DCs 5237, 5242, 5243 
(2009).

3.  The criteria are not met for a disability rating higher than 
10 percent for the Veteran's radiculopathy of the right lower 
extremity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their merits, 
providing relevant VA laws and regulations, the relevant factual 
background, and an analysis of its decision.






I.  The Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance with the development 
of their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record: (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).  These VCAA notice requirements 
apply to all elements of a service-connection claim, including 
the downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The Veteran was provided with a VCAA notice letter in May 2004 
concerning her claim for service connection for a psychiatric 
disorder.  This letter informed her of the evidence required to 
substantiate her claim, and of her and VA's respective 
responsibilities in obtaining supporting evidence.  This letter 
was issued prior to the RO initially adjudicating of this 
particular claim in July 2004, the preferred sequence.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).

The Board notes that the May 2004 letter did not discuss the 
downstream disability rating and effective date elements of her 
claim, as Dingess requires.  However, since the Board is denying 
the underlying claim for service connection, any questions as to 
the appropriate disability rating and effective date to be 
assigned are ultimately moot.  So not receiving additional notice 
concerning these downstream elements of the claim is 
inconsequential, and therefore nonprejudicial, i.e., harmless 
error.  38 C.F.R. § 20.1102.   Moreover, as the pleading party, 
the Veteran, not VA, has the evidentiary burden of proof for 
showing how a VCAA notice error is prejudicial, meaning outcome 
determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).  Neither she nor his representative has made any such 
pleading or allegation.  Thus, the duty to notify has been met in 
this case.

Since the appeal concerning her back disability, including the 
associated radiculopathy in the right lower extremity, arises 
from the initial ratings assigned by the RO after granting 
service connection, VCAA notice concerning the downstream 
disability rating element of the claim is not required.  The 
courts have held that where the underlying claim for service 
connection has been granted and there is disagreement regarding a 
downstream issue, such as an initial rating, the claim as it 
arose in its initial context has been substantiated and there is 
no need to provide additional VCAA notice concerning the 
downstream issue.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Rather, the provisions of 38 
U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement 
concerning the downstream issue is not resolved.  Here, the RO 
provided this necessary SOC in April 2006, wherein it cited the 
statutes and regulations governing the assignment of the initial 
ratings for disabilities involving the thoracolumbar spine, 
including any neurological abnormalities, and discussed the 
reasons and bases for not assigning a higher initial rating.

In addition, VA has fulfilled its duty to assist the Veteran by 
obtaining all relevant evidence in support of her claims.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all records 
that she and her representative identified as relevant to the 
claims.  The Veteran was also afforded numerous VA examinations 
to determine the severity of her back disability, including the 
associated radiculopathy of the right lower extremity.  The most 
recent examination included neurological testing of the Veteran's 
lower extremities, as requested by the Board in its June 2009 
remand.  See 38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 
6 Vet. App. 377 (1994).  On remand, the Veteran was also afforded 
VA psychiatric examination to determine whether she has a 
psychiatric disorder and, if so, whether it was incurred in 
service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In light of this development, the Board notes that there has been 
substantial compliance with its June 2009 remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).  Accordingly, the Board finds that no 
further development is needed to meet the requirements of the 
VCAA or the Court. 

II.  Service Connection for a Psychiatric 
Disorder, Including Depression and 
Personality Disorder

The Veteran claims that she suffers from a psychiatric disorder 
involving depression that had its onset while on active duty.  As 
will be discussed below, however, there is no medical evidence 
that she even has a current psychiatric disorder for which VA 
compensation is warranted.  Therefore, her claim must be denied.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
that in the absence of proof of the presently claimed disability, 
there can be no valid claim).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection requires: (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in- service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. West, 
13 Vet. App. 117 (1999).  In addition, a disorder may be service 
connected if the evidence of record reveals that the Veteran 
currently has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical unless it 
relates to a disorder that may be competently demonstrated by lay 
observation.  Id. at 495-97.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic." 38 C.F.R. § 3.303(b).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic diseases, such as psychosis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree (of at least 10 percent) within one year of separation 
from service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In this case, the Veteran's service treatment records (STRs) show 
that she was evaluated for complaints of depression on January 
23, 2004.  However, the psychological evaluation revealed that 
she had a borderline personality disorder.  In a July 2004 
letter, C.S., Psy.D. recommended that she be separate under 
Chapter 5-13, following ineffective weekly outpatient psychiatric 
treatment and a conference with her unit commander.  He then 
commented that "[c]riteria for the diagnosis of a Borderline 
Personality Disorder were met."  

Thus, while the Veteran complained of depression in service, the 
only diagnosis was borderline personality disorder.  This is 
significant because congenital or developmental defects, such as 
personality disorders, are not diseases or injuries within the 
meaning of the applicable legislation and are not subject to 
service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2009).  See Winn 
v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 
56 (Fed. Cir. 1997), and cases cited therein.  See also 
VAOPGCPREC 82-90.  However, the VA General Counsel has noted that 
if, during service, superimposed disease or injury occurs, 
service connection may be warranted for the resultant disability.  
Id.

However, the Board need not consider whether the Veteran's 
personality disorder was subject to a superimposed disease or 
injury in service because there is no medical evidence that she 
even has a current psychiatric disorder.  On remand, the Veteran 
was afforded a VA psychiatric examination in August 2008 to 
determine whether she has a psychiatric disorder for purposes of 
service connection and, if so, to determine whether it is related 
service.  The examiner indicated that he had reviewed the claims 
file, interviewed the Veteran, and conducted a mental status 
examination.  During the interview the Veteran denied any 
emotional or behavioral dysfunction.  She also reported that she 
had not felt depressed for more than a few days since she was 
discharged from the military, and that any periods of anxiety and 
depression were during times of significant stress, such as 
preparing for an examination for school.  A mental status 
examination also revealed no significant findings.  

Based on these findings, the examiner concluded that the Veteran 
does not currently meet the criteria for any Axis I diagnosis.  
He also commented that there were no signs or symptoms of a an 
Axis II diagnosis (i.e., personality disorder), but that he 
deferred ruling out such a diagnosis since it had been diagnosed 
in service.  In any event, however, the presence or absence of a 
personality disorder is not relevant to this claim, since, as 
already mentioned, personality disorders are not diseases or 
injuries for the purposes of service connection, and there is no 
evidence of any superimposed psychiatric disorder.  See 38 C.F.R. 
§ 3.303(c), 4.9; see also Winn, 8 Vet.App. at 516.  

This Board finds that opinion to be highly probative evidence 
against the claim, since it was based on a review of the claims 
file, an interview with the Veteran, and finding from a mental 
status examination.  See Nieves-Rodriguez v. Peake, 22 Vet App 
295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) 
("[A]medical opinion [] must support its conclusion with an 
analysis that the Board can consider and weigh against contrary 
opinions."); Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding 
that the adoption of an expert medical opinion may satisfy the 
Board's statutory requirement of an adequate statement of reasons 
and bases if the expert fairly considered the material evidence 
seemingly supporting the Veteran's position).  See also Cox v.  
Nicholson, 20 Vet. App 563, 569 (2007) and Rizzo v. Shinseki, 580 
F.3d 1288, 1291 (Fed. Cir. 209) (where a Veteran does not 
challenge a VA medical expert's competence or qualifications, VA 
need not affirmatively establish that expert's competency).

Thus, in the absence of a current psychiatric disorder for which 
service connection may be granted, as well as the absence of a 
superimposed disease in service related to her personality 
disorder, the Veteran's claim must be denied.  See Degmetich, 8 
Vet. App. at 208; 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not for a 
past disability); Brammer, 3 Vet. App. at 225 (in the absence of 
proof of the presently claimed disability, there can be no valid 
claim).

In reaching this decision, the Board has also considered the 
Veteran's own lay statements in support of her claim.  While she 
may well believe that he has a current psychiatric disorder - 
other than a borderline personality disorder - as a result of 
service, as a layperson without any medical training and 
expertise, the Veteran is simply not qualified to render a 
medical opinion in this regard.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (laypersons are not competent to render medical opinions).  
The Veteran is competent to comment on any symptoms such as 
depression she may have experienced since service, but she is not 
competent to attribute these symptoms to a clinical diagnosis.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). See 
also 38 C.F.R. § 3.159(a)(2); Rucker v. Brown, 10 Vet. App. 67 
(1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
((distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.").

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
including depression and personality disorder.  And as the 
preponderance of the evidence is against her claim, the doctrine 
of reasonable doubt is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).  Accordingly, the appeal of this claim is denied.

III.  Entitlement to an Initial Rating Higher 
Than 10 Percent for a Lower and Middle Back 
Disorder, Including Degenerative Joint Disease 
of the Lumbar Spine

The STRs show that the Veteran began receiving treatment for pain 
in her mid and lower back in May 2003 after performing drills as 
a firefighter.  She was diagnosed with myofascial pain and 
treated with physical therapy.  

In May 2005, the Veteran filed a claim for service connection for 
mild and lower back pain.  The RO granted service connection for 
myofascial pain in a June 2005 rating decision and assigned an 
initial noncompensable disability rating, effective July 2, 2004, 
the day after her military service ended.

The Veteran appealed that decision by requesting a compensable 
rating for her back disability.  In the April 2006 decision, 
during the course of this appeal, the RO increased the initial 
rating from the noncompensable level to 10 percent, effective 
from the initial grant of service connection on July 2, 2004.  
During the course of the appeal, the Veteran has also been 
diagnosed with degenerative joint disease of the lumbar spine.  
Therefore, the disability on appeal has been recharacterized as a 
lower and middle back disorder, including degenerative joint 
disease of the lumbar spine.  

Since the Veteran's claim arises from her disagreement with the 
initial noncompensable rating assigned following the grant of 
service connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson, 12 Vet. App. at 125-26 (holding that, when 
a Veteran timely appeals his initial rating, VA must consider 
whether his rating should be "staged" to compensate him for times 
since the effective date of his award when his disability may 
have been more severe than at other times during the course of 
his appeal).

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule).  
Ratings are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 
4.3.

In the present case, the Veteran's back disability involves 
lumbosacral strain, degenerative arthritis, and intervertebral 
disc syndrome (IVDS).  Lumbosacral strain and degenerative 
arthritis of the spine are evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine.  This formula 
provides a 10 percent rating where forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not greater 
than 85 degrees, the combined range of motion of the 
thoracolumbar spine is between 120 and 235 degrees, or where 
muscle spasm or guarding does not result in an abnormal gait or 
abnormal spinal contour.  38 C.F.R. § 4.71a, DCs 5237, 5242.

The next higher rating of 20 percent is assigned where forward 
flexion of the thoracolumbar spine is greater than 30 degrees but 
not greater than 60 degrees, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or where 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  And an even higher 40 
percent requires forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Id.

The Rating Schedule lists normal ranges of motion of the 
thoracolumbar spine for VA purposes to be 90 degrees of flexion, 
30 degrees of extension, 30 degrees of lateral flexion, and 30 
degrees of rotation.  See Schedule for Rating Disabilities 
effective September 26, 2003, Plate V, 68 Fed. Reg. 51,458 (Aug. 
27, 2003).  Also, the combined range of motion of the 
thoracolumbar spine listed in the criteria for a 20 percent 
rating refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation, and the normal combined range of motion for the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note (2).

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain.  Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, to be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, flare-ups or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997).

Additionally, since medical evidence indicates that the Veteran 
has disc disease in her lumbar spine, the rating criteria 
concerning IVDS have been considered.  Under DC 5243, IVDS is to 
be rated either under the General Rating Formula for Diseases and 
Injuries of the Spine (above) or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in the higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R.   § 
4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 20 percent disability rating 
for IVDS with incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 12 
months.  A 40 percent disability rating is assigned for IVDS with 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months.  38 
C.F.R. § 4.71a, DC 5243.  For purposes of ratings under DC 5243, 
an incapacitating episode is a period of acute signs and symptoms 
due to IVDS that requires bed rest prescribed by a physician and 
treatment by a physician.  See Note (1) to DC 5243.  

In addition, any associated objective neurological abnormalities 
due to IVDS, including, but not limited to, bowel or bladder 
impairment, are to be evaluated separately, under an appropriate 
diagnostic code.  See Id., Note (1).  In this case, the Veteran 
has been assigned a separate 10 percent rating for radiculopathy 
of the right lower extremity associated with her degenerative 
joint disease.  This disability will be rated separately 
following this discussion concerning the orthopedic 
manifestations of her back disability.  And since there is no 
evidence of neurological impairment in the Veteran's left lower 
extremity, a separate evaluation will not be considered for this 
extremity.  

Applying the above criteria to the facts of this case, the Board 
finds that the evidence is in relative equipoise (i.e., evenly 
balanced for and against her claim) as to whether her back 
disability meets the criteria for a 20 percent rating under the 
General Rating Formula for Diseases and Injuries of the Spine.  
Specifically, a 20 percent rating is warranted based on clinical 
findings in four VA examination reports which show that her 
thoracolumbar is manifested by periods of spasm as well as X-ray 
evidence of scoliosis.  And, as noted above, a 20 percent rating 
is warranted where muscle spasm or guarding is severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

To briefly summarize these findings, X-rays performed during a 
June 2005 VA examination revealed mild scoliosis of the 
thoracolumbar spine.  Scoliosis was also confirmed during her 
recent VA examination in April 2010.  A November 2005 VA 
examination report also notes that muscle spasms were present 
throughout her thoracic spine.  So the Veteran has both spasm and 
X-ray evidence of scoliosis.  It is unclear whether her spasm 
actually caused the scoliosis, since there no medical opinion 
addressing this issue.  Nevertheless, the Board finds that the 
evidence is in relative equipoise concerning the issue of whether 
the Veteran's muscle spasms were severe enough to cause the 
scoliosis, since there is no evidence of scoliosis in service, 
thereby indicating that it could very well have developed due to 
spasms caused by her service-connected back disability.  

Consequently, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that the Veteran's back disability meets 
the criteria for an initial 20 percent rating under the General 
Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. 
§ 3.102. See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 
38 U.S.C.A.            § 5107(b); 38 C.F.R. § 3.102 (under the 
"benefit- of-the-doubt" rule, where there exists "an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter," the 
veteran shall prevail upon the issue).  Thus, an initial 20 
percent rating is warranted for the Veteran's service-connected 
lower and middle back disorder, including degenerative joint 
disease of the lumbar spine.

In reaching this decision, the Board finds no basis to assign a 
disability rating higher than 20 percent for the Veteran's back 
disability.  Simply stated, there is no evidence that flexion has 
ever been limited to 30 degrees or less, or that her entire 
thoracolumbar spine has been ankylosed, either favorably or 
unfavorably.  Four VA examination reports support this 
conclusion. 

The June 2005 VA examination report notes that the Veteran's 
lumbar spine demonstrated 90 degrees of flexion; unfortunately, 
other movements involving extension, lateral flexion, and 
rotation were not recorded.  However, there is no indication that 
the absence of these findings were due to her spine being 
akylosed, especially since three other examination reports 
document motion in every direction.  

The November 2005 VA examination report notes that her spine 
demonstrated 90 degrees of flexion and 30 degrees of extension, 
bilateral lateral flexion, and bilateral rotation.  These 
findings constitute full motion according to VA standards.  See 
38 C.F.R. § 4.71, Plate V.  When examined by VA in November 2007, 
her thoracolumbar spine demonstrated 80 degrees of flexion, 50 
degrees of extension, and 20 degrees of lateral flexion and 
rotation in both directions.  And lastly, the April 2010 VA 
examination report notes that her spine demonstrated 85 degrees 
of flexion, 30 degrees of extension, and 25 degrees of lateral 
flexion and rotation in both directions.  

In sum, these findings do not meet the criteria for the next 
higher rating of 40 percent, since her spine clearly demonstrated 
flexion greater than 30 degrees, with motion in every direction, 
thereby precluding a finding of ankylosis.  Ankylosis is 
"immobility and consolidation of a joint due to disease, injury, 
or surgical procedure."  See Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, and 
Allied Health at 68 (4th ed. 1987)].  .  

Also, the first three VA examination reports includes medical 
opinions that Veteran's spine did not demonstrate any additional 
loss of motion after repetitive movements due to factors such as 
pain, weakness, fatigability, or lack of endurance, while the 
most recent examination report notes only a five-degrees loss of 
flexion, a five-degree loss of right and left lateral flexion, 
and a five-degree loss of right and left rotation following three 
repetitive movements.  In light of these findings, a disability 
rating higher than 20 percent is not warranted under 38 C.F.R. §§ 
4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. at 204-08.

The Board also notes that none of the VA examination reports, as 
well as VA outpatient treatment records during this period, makes 
any reference to bed rest prescribed by a physician.  Thus, in 
the absence of evidence showing incapacitation episodes having a 
total duration of at least two weeks during a 12-month period, 
there is simply no basis to assign a disability rating higher 
than 20 percent under DC 5243 since the initial grant of service 
connection.

In conclusion, the Board finds that the Veteran's lower and 
middle back disorder, including degenerative joint disease of the 
lumbar spine, meets the criteria for an initial 20 percent 
rating.  Thus, a 20 percent rating is assigned for this 
disability since the initial grant of service connection, and the 
appeal is granted to this extent only.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

IV.  Entitlement to an Initial Rating Higher Than 10 
Percent for Radiculopathy of the Right Lower Extremity 
Associated With 
the Degenerative Joint Disease of the Lumbar Spine

On June 1, 2006, the RO received a statement from the Veteran 
indicating that she has "slight nerve damage" due to a bulging 
and slipped disc.  The RO considered this to be a claim for 
service connection for neurological impairment associated with 
her service-connected back disability involving degenerative 
joint disease of the lumbar spine.

In the June 2010 decision, the RO granted service connection and 
assigned a separate 10 percent rating for radiculopathy in the 
Veteran's right lower extremity - effective from the date her 
statement was received on June 1, 2006 - since medical evidence 
showed this to be a residual of her degenerative joint disease of 
the lumbar spine.  Since her radiculopathy is considered part of 
her service-connected back disability, the Board has jurisdiction 
over the issue of whether she is entitled to a disability rating 
higher than 10 percent for radiculopathy of the right lower 
extremity.  For the reasons set forth below, however, the Board 
finds no basis to grant an initial rating higher than 10 percent 
for the radiculopathy in her right lower extremity.

The Veteran's right lower extremity radiculopathy is rated under 
DC 8520, for paralysis of the sciatic nerve.  Under this 
provision, mild incomplete paralysis warrants a 10 percent 
disability rating; moderate incomplete paralysis warrants a 20 
percent disability rating; moderately severe incomplete paralysis 
warrants a 40 percent disability rating; and severe incomplete 
paralysis with marked muscular atrophy warrants a 60 percent 
disability rating.  An 80 percent disability rating is warranted 
for complete paralysis, where the foot dangles and drops, there 
is no active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  See 38 
C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the moderate 
degree.  See note at "Diseases of the Peripheral Nerves" in 38 
C.F.R. § 4.124(a).

The medical evidence in this case indicates that the Veteran has 
what amounts to "mild" incomplete paralysis of his right sciatic 
nerve.  In this regard, an electromyography (EMG) and a nerve 
conduction study (NCS) in February 2006 revealed minimal evidence 
compatible with, but not indicative of, S1 radiculopathy.  
Interestingly, the November 2007 VA examination report includes a 
medical opinion that there was no evidence of sciatica or other 
neurological damage on clinical evaluation.  In a September 2009 
addendum report, a VA examiner notes that EMG results "show 
electrophysiologic findings compatible but not indicative of a 
chronic right L5 radiculopathy."  These EMG finding were also 
noted in the April 2010 VA examination report.  However, a 
physical examination at that time showed normal sensation and 
reflexes in both lower extremities.  

In light of these findings, there is simply no basis to assign a 
disability rating higher than 10 percent for the Veteran's 
radiculopathy in her right lower extremity.  The description of 
the radiculopathy as "minimal" when tested in February 2006, 
while not altogether dispositive of the rating to be assigned, 
nonetheless is probative evidence deserving of significant 
consideration in making this determination.  38 C.F.R. §§ 4.2, 
4.6.  In other words, since the word "minimal" is more similar 
to "mild" rather than "moderate," it provides compelling 
evidence against the claim for a disability rating higher than 10 
percent.  In addition, other testing - namely, reflexes and 
sensation - also fail to show significant neurological 
abnormalities in the right lower extremity, thereby precluding a 
disability rating higher than 10 percent under DC 8520. 

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against an initial rating higher 
than 10 percent for the Veteran's radiculopathy of the right 
lower extremity associated with the degenerative joint disease of 
the lumbar spine.  The doctrine of reasonable doubt, therefore, 
is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Hence, the 
appeal is denied.


ORDER

Service connection for a psychiatric disorder, including 
depression and personality disorder, is denied. 

An initial 20 percent rating is granted for the Veteran's lower 
and middle back disorder, including degenerative joint disease of 
the lumbar spine, subject to the laws and regulations governing 
the payment of monetary benefits.

But an initial rating higher than 10 percent for her associated 
radiculopathy of the right lower extremity associated with the 
degenerative joint disease of the lumbar spine is denied.


REMAND

As noted in the Introduction, the RO recently issued a decision 
in June 2010 in which it granted service connection and assigned 
an initial 10 percent rating for radiculopathy of the right lower 
extremity associated with the degenerative joint disease of the 
lumbar spine.  The RO also assigned an effective date of June 1, 
2006, for this award, explaining that this was the date it had 
received the Veteran's statement that she was experiencing nerve 
damage.  

Thereafter, in July 2010, the Veteran responded by filing a 
notice of disagreement concerning the effective date of June 1, 
2006.  However, since she has not been provided an SOC concerning 
this issue, the Board must remand, rather than merely refer, the 
earlier-effective-date claim to the RO via the AMC. See 38 C.F.R.          
§§ 19.9, 20.201 (2009); see also Manlincon, 12 Vet. App. at 238; 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).

After receiving an SOC, the Veteran must be given an opportunity 
to perfect a timely appeal to the Board by filing a timely 
substantive appeal (e.g., VA Form 9 or equivalent statement).  38 
C.F.R. § 20.200; Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  
See also Bowles v. Russell, 551 U.S. 205 (2007) and In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if 
the claims file does not contain a timely NOD, SOC, and VA Form 9 
[substantive appeal], the Board is not required, and in fact, has 
no authority, to decide the claim). But see Percy v. Shinseki, 23 
Vet. App. 37 (2009) (indicating 38 U.S.C. § 7105(d)(3) does not 
operate as a mandatory jurisdictional bar precluding the Board 
from considering an appeal where the substantive appeal is 
untimely, rather, in light of the use of the term "may" in this 
statute, just gives the Board this discretionary authority not 
to).

Accordingly, the case is REMANDED for the following action:

Send the Veteran an SOC addressing the 
additional issue of entitlement to an 
effective date prior to June 1, 2006, for the 
grant of service connection for radiculopathy 
of the right lower extremity associated with 
the degenerative joint disease of the lumbar 
spine.  Advise her that she still needs to 
file a timely substantive appeal (VA Form 9 or 
equivalent statement) in response to the SOC 
to perfect an appeal to the Board concerning 
this additional claim.  And give her the 
required time to perfect an appeal of this 
additional claim.  Only if she perfects an 
appeal of this additional claim should it be 
returned to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


